Exhibit 10.28

Confidential

Execution Version

CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND REPLACED
WITH “[…***…]” BECAUSE IT IS NOT MATERIAL AND WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

 

 

 

LICENSE AGREEMENT

 

BETWEEN

 

GCE HOLDINGS ACQUISTIONS, LLC.

BAKERSFIELD, CALIFORNIA

 

AND

 

HALDOR TOPSØE A/S

LYNGBY, DENMARK

 

 

 

 

TABLE OF CONTENTS

PREAMBLE 1 1.0   DEFINITIONS 2 2.0   LICENSE RIGHTS 2 3.0   LICENSE FEE AND
PAYMENT TERMS 3 4.0   IMPROVEMENTS, TECHNICAL INFORMATION, AND PLANT VISITS 4
5.0   HTAS OBLIGATIONS 5 6.0   RESTRICTION ON USE AND CONFIDENTIALITY 5
7.0   PATENT INFRINGEMENT AND HOLD HARMLESS 7 8.0   PERFORMANCE GUARANTEES 8
9.0   LIMITATION OF LIABILITY 11 10.0   MISCELLANEOUS 12 11.0   LAW AND
ARBITRATION 13 12.0   EFFECTIVE TERM AND TERMINATION 14 13.0   ADDRESSES OF THE
PARTIES 15 APPENDIX I DEFINITIONS 16 APPENDIX II INCREMENTAL LICENSE FEE 20
APPENDIX III GUARANTEES, TEST RUN, AND LIQUIDATED DAMAGES 21 APPENDIX IV
SPECIFICATIONS FOR GUARANTEE FEED 22

 

i



PREAMBLE

THIS AGREEMENT effective as of the 24th day of October, 2018 (hereinafter
referred to as the “EFFECTIVE DATE”), between HALDOR TOPSØE A/S, a company
organized and existing under the laws of Denmark, having its principal office at
Haldor Topsøes Allé 1, DK-2800 Lyngby, Denmark (hereinafter referred to as
“HTAS”), and GCE HOLDINGS ACQUISITIONS, LLC., a company organized and existing
under the laws of Delaware, having an office at 2790 Skypark Drive, Suite 105,
Torrance, California 90505 (hereinafter referred to as “LICENSEE”) (each of HTAS
and LICENSEE being a “PARTY” and collectively being the “PARTIES”).

WITNESSETH THAT:

WHEREASHTAS is the owner of certain proprietary rights relating to processes,
catalysts, and equipment designs for the hydroprocessing of natural and
synthesized hydrocarbons (including, without limitation, products from
Fischer-Tropsch synthesis) to produce transportation fuels and specialty
products and has the right to grant rights of use under said proprietary rights;

WHEREASLICENSEE has selected said processes, catalysts, and equipment designs of
HTAS for a renewables project to produce renewable diesel from organically
derived feedstocks at the refinery facilities located in Bakersfield,
California, to be purchased by LICENSEE (the “Bakersfield Refinery”) with an
initial design capacity for hydroprocessing 15,000 barrels per stream day of
such organically derived feedstocks and therefore desires to obtain from HTAS
the right to use such processes, equipment, and catalysts within this facility
(as further defined in Appendix I to this AGREEMENT and hereinafter referred to
as the “LICENSED UNIT”);

WHEREASHTAS is willing to grant to LICENSEE such a right;

WHEREASLICENSEE and HTAS’ U.S. subsidiary company, Haldor Topsoe, Inc. located
in Houston, Texas (hereinafter referred to as “HTI”), have entered into an
engineering agreement covering the supply of a DESIGN PACKAGE and related
engineering services as more fully defined in such agreement (as defined in
Appendix I to this AGREEMENT and hereinafter referred to as “ENGINEERING
AGREEMENT”);

WHEREASLICENSEE will have the detailed design and/or construction of the
LICENSED UNIT carried out under a contract with an engineering contractor
skilled in detailed engineering, procurement and construction of refining
facilities in the United States (as defined in Appendix I to this AGREEMENT and
hereinafter referred to as “CONTRACTOR”);

WHEREASLICENSEE intends to enter into a SUPPLY AGREEMENT FOR HTAS CATALYSTS with
HTI for the LICENSED UNIT; and

WHEREASLICENSEE intends to enter into a SUPPLY AGREEMENT FOR HTAS EQUIPMENT with
HTI for the LICENSED UNIT.

1



NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained, the PARTIES agree as follows:

1.0DEFINITIONS

1.1The terms defined in Appendix I to this AGREEMENT shall, when used in this
AGREEMENT and for all purposes of this AGREEMENT, have the meanings as specified
in said Appendix I.

2.0LICENSE RIGHTS

2.1Subject to the terms and conditions of this AGREEMENT, HTAS hereby grants to
LICENSEE non-exclusive, non-transferable rights (subject to sub-clauses 2.4 and
10.3 of this AGREEMENT) as follows:

(a)To have the LICENSED UNIT designed or have designed, construct or have
constructed, operate or have operated, maintain or have maintained, repair or
have repaired, and commission or have commissioned, using HTAS TECHNICAL
INFORMATION and HTAS improvements (pursuant to clause 5.0 of this AGREEMENT) and
engineering services to be supplied by HTI under the ENGINEERING AGREEMENT.

(b)To use HTAS CATALYSTS in the LICENSED UNIT.

(c)To use HTAS EQUIPMENT in the LICENSED UNIT.

(d)To practice HTAS PROCESSES in the LICENSED UNIT.

(e)To sell, export to, or use in any country the products of HTAS PROCESSES in
the LICENSED UNIT.

2.2For the purposes of paragraph (b) of sub-clause 2.1 of this AGREEMENT,
LICENSEE shall purchase or shall cause CONTRACTOR to purchase from HTI, HTAS
CATALYSTS as the first full charge for the LICENSED UNIT under the SUPPLY
AGREEMENT FOR HTAS CATALYSTS.

2.3For the purposes of paragraph (c) of sub-clause 2.1 of this AGREEMENT,
LICENSEE shall purchase or shall cause CONTRACTOR to purchase from HTI, the HTAS
EQUIPMENT required by the design of the LICENSED UNIT under the SUPPLY AGREEMENT
FOR HTAS EQUIPMENT.

2.4Subject to clause 6.0 of this AGREEMENT, LICENSEE shall be permitted to
sublicense its rights under sub-clauses 2.1(a), (b), (c), and (d) to an operator
or other contractor (including the CONTRACTOR) that is designing, engineering,
procuring, constructing, commissioning, testing, operating, or maintaining the
LICENSED UNIT for the limited purpose of providing the services in connection
with foregoing activities; provided however, that no such sublicense may be
granted to a competitor of HTAS in the field of refining or renewable fuel
products.

2



2.5HTAS shall not assert against LICENSEE or any customer of LICENSEE or of
LICENSEE’s AFFILIATES or permitted sub-licensees or any of their respective
customers, in any country, which is lawfully purchasing, using or processing the
product manufactured in the LICENSED UNIT, any PATENT RIGHTS (or any other
intellectual property rights it may have in relation to the HTAS TECHNICAL
INFORMATION, HTAS improvements or the HTAS PROCESS) owned or controlled by HTAS
which the LICENSEE may require in connection with any activity of LICENSEE
pertaining to exercising the rights granted by HTAS under this AGREEMENT,
provided that LICENSEE is in compliance in all material respects with the terms
of this AGREEMENT.

3.0LICENSE FEE AND PAYMENT TERMS

3.1[…***…]

3.2The license fee specified in sub-clause 3.1 of this AGREEMENT shall be
invoiced by HTAS and paid by wire transfer to the account designated in
sub-clause 3.8 of this AGREEMENT within 30 (thirty) days of receipt of invoice
in amounts according to the following schedule:

(a)[…***…] upon this AGREEMENT becoming effective in accordance with sub-clause
12.1 of this AGREEMENT;

(b)[…***…] upon FINANCIAL CLOSE;

(c)[…***…] upon MECHANICAL COMPLETION; and

(d)[…***…] from HTAS’ release from its process performance guarantee obligations
as specified in sub-clause 0 of this AGREEMENT.

3.3Notwithstanding the provisions of sub-clause 3.1 of this AGREEMENT, all
amounts shall have been paid within 90 (ninety) days after START-UP, except such
amounts which at that time might be pending for reasons attributable to HTAS.

3.4On or before the last day of February following each calendar year, LICENSEE
shall deliver to HTAS a written report of […***…]. Such license fees are due and
payable at the time the report is due.

3.5LICENSEE will keep, or cause to be kept, detailed and accurate records and
books of account in accordance with generally accepted accounting principles,
consistently applied, showing the information which LICENSEE is required to
include in its reports of operations under this AGREEMENT and all other
information necessary for the accurate determination of license fees payable
under this AGREEMENT. LICENSEE agrees, upon not less than 7 (seven) days prior
notice, to permit HTAS to inspect (at reasonable intervals and during regular
business hours) all or any part of LICENSEE's operations of the LICENSED UNIT
and of such records and books of account relating thereto, to the extent
necessary to verify the license fees paid and payable under this AGREEMENT.
HTAS' costs for the audit are to be paid by HTAS. However, if any report or
payment furnished by LICENSEE is incorrect and results in an underpayment to
HTAS in excess of […***…]

3



(U.S. DOLLARS […***…]), or if an audit is deemed by HTAS to be necessary in view
of LICENSEE's repeated failure to submit timely reports of its operations under
this AGREEMENT, LICENSEE shall reimburse HTAS for HTAS' costs for the audit
within 30 (thirty) days after receipt of HTAS' invoice therefor. Any overpayment
of license fees discovered by such audit shall be reimbursed by HTAS to
LICENSEE.

3.6Additional license fee, if any, payable to HTAS pursuant to sub-clause 3.5 of
this AGREEMENT shall be calculated according to the formula specified in
sub-clause 3.6 of Appendix II to this AGREEMENT.

3.7All amounts specified to be paid to HTAS under this AGREEMENT shall be
understood to be net amounts after deduction of any taxes (including but not
limited to income tax, business tax, value added tax and turnover tax), customs,
and other import taxes, duties, charges, or fees required to be withheld or paid
in the United States or any other jurisdiction from which LICENSEE makes
payments to HTAS pursuant to this AGREEMENT, which taxes shall be paid by
LICENSEE. The LICENSEE shall within 30 (thirty) days after payment of any taxes
and/or duties referred to in this sub-clause 3.7 furnish HTAS with the tax
certificates related to such payments. All Danish taxes related to payments
under this AGREEMENT shall be paid by HTAS.

LICENSEE shall assist HTAS and vice versa in any required proceedings or
dealings with the tax authorities in United States. HTAS shall assist LICENSEE
for the application of tax deduction or exemption, if possible. LICENSEE shall
provide the relevant documents for such application.

3.8HTAS shall issue invoices to LICENSEE for all amounts due under this
AGREEMENT. All payments to HTAS under this AGREEMENT shall be made within 30
(thirty) days of the date of invoices issued to LICENSEE by HTAS. The payments
shall be transferred in […***…] or other telecommunication and without charges
or fees to be paid by HTAS.

3.9In case of delay of payment of any amount which has fallen due as specified
in this AGREEMENT, LICENSEE shall pay to HTAS interest calculated at the lesser
of (a) […***…] or (b) […***…], on the overdue amount for the period from the
date the amount became due until the date the amount has been paid into the
account specified in sub-clause 3.8 of this AGREEMENT.

4.0IMPROVEMENTS, TECHNICAL INFORMATION, AND PLANT VISITS

4.1If prior to the termination of this AGREEMENT HTAS should make or should
acquire from a third party (with the right to grant sub-licenses for using them
without having to account therefor to such third party) any improvements,
whether patentable or not, relating to and commercially ready for practicing
HTAS PROCESSES and applicable in the LICENSED UNIT as designed and constructed
in accordance with the DESIGN PACKAGE supplied by HTI to LICENSEE pursuant to
sub-clause 5.1 of this AGREEMENT, then HTAS shall make available to LICENSEE the
details of such improvements.

4



4.2If prior to the termination of this AGREEMENT HTAS should develop improved
catalysts or should acquire from a third party (with the right to grant
sub-licenses for using them without having to account therefor to such third
party) improved catalysts suitable for and commercially ready for use in the
LICENSED UNIT, then HTAS shall promptly inform LICENSEE thereof.

4.3The right to utilize in the operation of the LICENSED UNIT the improvements
referred to in sub-clause 4.1 of this AGREEMENT and the improved catalysts
referred to in sub-clause 4.2 of this AGREEMENT is included in the rights
granted by HTAS under this AGREEMENT and is royalty-free provided that LICENSEE
has paid the license fees specified in sub-clauses 3.1, 3.4, and 3.6 of this
AGREEMENT.

4.4If prior to the termination of this AGREEMENT LICENSEE should make any
improvements, whether patentable or not, relating to practicing HTAS PROCESSES,
then LICENSEE shall inform HTAS of the details of such improvements. LICENSEE
agrees to grant and hereby grants to HTAS a non-exclusive, royalty-free license
to practice such improvements with the right to grant to third parties
sub-licenses to practice such improvements without having to account therefor to
LICENSEE, provided HTAS shall use commercially reasonable efforts to ensure
sub-licensees have granted the same rights to HTAS and such improvements are
provided to LICENSEE pursuant to sub-clause 4.1 of this AGREEMENT.

4.5LICENSEE shall make agreed upon technical and operating data from the
LICENSED UNIT available in writing to HTAS or HTI on a regular basis and
LICENSEE hereby grants to HTAS, together with a right to […***…].

4.6During the effective term of this AGREEMENT, LICENSEE shall to a reasonable
extent allow HTAS and/or HTI to visit the LICENSED UNIT to study the performance
of the LICENSED UNIT. During such visits, HTAS and/or HTI shall duly observe all
rules and regulations applicable to visitors at the site of the LICENSED UNIT,
including the execution of a confidentiality and/or non-disclosure agreement
applicable to visitors to the site.

5.0HTAS OBLIGATIONS

5.1To the extent and on the conditions as specified in the ENGINEERING
AGREEMENT, HTAS shall cause HTI to make available to LICENSEE and/or, at
LICENSEE's request, CONTRACTOR, HTAS TECHNICAL INFORMATION (including the DESIGN
PACKAGE) as may be required for the design, construction, and operation of the
LICENSED UNIT.

6.0RESTRICTION ON USE AND CONFIDENTIALITY

6.1Unless otherwise agreed in writing between LICENSEE and HTAS, subject to
sub-clause 6.3(b) of this AGREEMENT, LICENSEE shall not use HTAS CATALYSTS, HTAS
EQUIPMENT, or HTAS PROCESSES, or any future improvements thereof made or
acquired by HTAS and communicated to LICENSEE under clause 4.0 of this
AGREEMENT, for any other purposes than those pertaining to exercising the rights

5



granted by HTAS pursuant to clause 2.0 of this AGREEMENT. Further, LICENSEE
shall refrain from making chemical or other analyses of HTAS CATALYSTS, and
LICENSEE shall not provide samples or analyses of HTAS CATALYSTS to any third
party without the prior written permission of HTAS.

6.2Subject to sub-clause 6.3(b) of this AGREEMENT, LICENSEE shall not use HTAS
TECHNICAL INFORMATION supplied to LICENSEE, directly or indirectly, in writing
or otherwise under this AGREEMENT for any other purposes than those pertaining
to exercising the rights granted by HTAS pursuant to clause 2.0 of this
AGREEMENT, subject to the exceptions specified in sub-clause 6.4 of this
AGREEMENT.

6.3LICENSEE shall hold in confidence and not disclose to any third party any
part of HTAS TECHNICAL INFORMATION supplied to LICENSEE, directly or indirectly,
in writing or otherwise, subject to the exceptions specified in sub-clause 6.4
of this AGREEMENT. Notwithstanding the foregoing,

(a)if any part of HTAS TECHNICAL INFORMATION is subpoenaed or otherwise required
to be disclosed to a third party by order of a court or other regulatory order,
LICENSEE shall promptly notify HTAS in writing and in consultation with HTAS
seek to obtain suitable protective order to maintain the confidentiality of HTAS
TECHNICAL INFORMATION, provided, however, in the event such protective order or
other remedy is not obtained, LICENSEE agrees to furnish only that portion of
HTAS TECHNICAL INFORMATION which LICENSEE is advised by written opinion of
counsel is legally required and to exercise best efforts to obtain assurance
that confidential treatment will be afforded such portion of HTAS TECHNICAL
INFORMATION disclosed; and

(b)LICENSEE may disclose, with prior notice to and approval by HTAS, HTAS
TECHNICAL INFORMATION to third parties (including contractors, CONTRACTOR,
equipment manufacturers, advisers, consultants and customers) and to its
AFFILIATES in the exercise of its rights under this AGREEMENT, including without
limitation for the detailed engineering, procurement, supply, construction,
expansion, operation, maintenance, repair or replace of and financing,
partnering or sale of the LICENSED UNIT, provided that those third parties or
AFFILIATES prior to receiving such HTAS TECHNICAL INFORMATION undertake to be
bound to HTAS by terms of secrecy and non-use substantially similar and no less
restrictive to the terms of this AGREEMENT.

6.4LICENSEE's obligations under sub-clauses 6.2 and 6.3 of this AGREEMENT shall
not apply to such parts of HTAS TECHNICAL INFORMATION, which:

(a)at the time of the disclosure by HTAS to LICENSEE are in the public domain,
or which later on become part of the public domain through no fault of LICENSEE,

(b)LICENSEE can show were in its possession, free of obligations of
confidentiality, prior to the disclosure by HTAS to LICENSEE and were not
previously obtained by LICENSEE, directly or indirectly, from HTAS, or

6



(c)LICENSEE can show were obtained free of obligations of confidentiality from a
third party which had a lawful right to disclose the same to LICENSEE and which
did not obtain such information, directly or indirectly, from HTAS.

6.5It is understood that specific HTAS TECHNICAL INFORMATION disclosed to
LICENSEE shall not be deemed to be within any of the three exceptions, (a), (b),
and (c) of sub-clause 6.4 of this AGREEMENT, merely because it is embraced by
more general information within any one or more of these exceptions.
Furthermore, any combination of features shall not be deemed to be within these
exceptions, unless the combination itself is within any one or more of these
exceptions.

6.6Without limiting sub-clause 6.3(b) of this AGREEMENT, LICENSEE shall limit
the dissemination of the HTAS TECHNICAL INFORMATION to those of its executives
and employees who are necessary to undertake the activities associated with
LICENSEE’s use of the HTAS TECHNICAL INFORMATION under this AGREEMENT. LICENSEE
shall ensure that its executives and employees who will have access to HTAS
TECHNICAL INFORMATION shall be under obligation to abide by the confidentiality
obligations imposed on LICENSEE pursuant to this clause 6.0.

6.7Not used.

6.8LICENSEE shall not copy or reproduce in whole or in part any HTAS TECHNICAL
INFORMATION provided hereunder other than as necessary for exercising the rights
granted by HTAS pursuant to clauses 2.0, 4.0 and 6.0 of this AGREEMENT, subject
to the exceptions specified in sub-clause 6.4 of this AGREEMENT. LICENSEE shall
reproduce and include all proprietary, confidentiality, trade secret, and other
notices on all copies of HTAS TECHNICAL INFORMATION and will not remove, alter,
cover, or obfuscate any such notices from any HTAS TECHNICAL INFORMATION.

6.9LICENSEE's obligations under this clause 6.0 shall continue after
termination, if any, pursuant to sub-clauses 12.2, 12.6, or 12.7 of this
AGREEMENT, and after assignment, if any, by LICENSEE pursuant to sub-clause 10.3
of this AGREEMENT.

6.10HTAS shall have the right to disclose the technical and operating data
received from LICENSEE pursuant to sub-clause 4.5 of this AGREEMENT to third
parties who have agreed to keep same in confidence, provided that HTAS shall not
identify LICENSEE in connection with such data.

7.0PATENT INFRINGEMENT AND HOLD HARMLESS

7.1HTAS declares that to the best of its knowledge and belief the use of HTAS
TECHNICAL INFORMATION and HTAS PROCESSES in the LICENSED UNIT will not infringe
any valid patent rights of a third party in effect as of the EFFECTIVE DATE.

7.2LICENSEE shall promptly advise HTAS in writing upon becoming aware of any
written claim of infringement or any action for infringement of patent rights of
a third party in effect as of the EFFECTIVE DATE brought against LICENSEE by a
third party and based upon the use of HTAS CATALYSTS or HTAS EQUIPMENT in the
LICENSED UNIT or

7



the practice of HTAS PROCESSES in the LICENSED UNIT (an “INFRINGEMENT CLAIM”).
HTAS shall undertake the defense of such claim or suit to final judgment or
settlement provided that HTAS shall not be obligated to undertake such defense
of any INFRINGEMENT CLAIM if a basis of such INFRINGEMENT CLAIM is that
LICENSEE’s use or practice varies from the requirements of the DESIGN BASIS, the
DESIGN PACKAGE, instructions given by HTAS, CONTRACTOR, or equipment vendors in
writing, operating manuals, or the PARTIES’ AGREEMENTS

7.3If HTAS undertakes the defense of an INFRINGEMENT CLAIM pursuant to
sub-clause 7.2 of this AGREEMENT, HTAS shall have sole charge and direction of
the defense. HTAS shall pay all costs related to such defense of any
INFRINGEMENT CLAIM. HTAS may settle or compromise any INFRINGEMENT CLAIM;
provided that HTAS may not settle or compromise any INFRINGEMENT CLAIM: (i)
without the prior written consent of LICENSEE if LICENSEE shall be obligated to
pay any amount of settlement which is not reimbursed by HTAS or (ii) without the
prior written consent of LICENSEE (not to be unreasonably withheld, conditioned
or delayed), if such settlement could adversely affect the design, engineering,
procurement, construction, commissioning, testing, operation, or maintenance of
the LICENSED UNIT or the production, export, sale, use or delivery of the
products of HTAS PROCESSES, or results in or increases costs or expenses of
LICENSEE, or adversely affects LICENSEE’S rights under this AGREEMENT, in each
case, in any material respect (collectively, “ADVERSE EFFECT”). HTAS shall
further indemnify and hold LICENSEE harmless from any damages or other sums that
may become payable by LICENSEE under a final judgment or settlement or
compromise up to a maximum amount specified in sub-clause 9.3 of this AGREEMENT.
LICENSEE shall render to HTAS all reasonable assistance that may be required by
HTAS in the defense of an INFRINGEMENT CLAIM and shall have the right to be
represented therein by advisory counsel of its own selection and at its own
expense.

7.4In addition to the measures specified in sub-clause 7.2 of this AGREEMENT,
HTAS may further, at its option, however, in reasonable consultation with
LICENSEE, seek to abate the alleged infringement by modification of HTAS
CATALYSTS, HTAS EQUIPMENT, HTAS PROCESSES, or the LICENSED UNIT and/or secure
for LICENSEE an immunity from suit for infringement; provided, that such
abatement or immunity does not have any ADVERSE EFFECT unless HTAS has received
the prior written consent of LICENSEE (not to be unreasonably withheld,
conditioned or delayed). In such case, HTAS shall reimburse LICENSEE for all
costs related to said modifications and to said immunity.

7.5The exclusive liability for IP infringement claims related to the use of HTAS
CATALYSTS and HTAS EQUIPMENT in the LICENSED UNIT and the practice of HTAS
PROCESSES in the LICENSED UNIT shall be as specified in this AGREEMENT.

8.0PERFORMANCE GUARANTEES

8.1HTAS guarantees that the LICENSED UNIT shall achieve the process performance
guarantees (“PERFORMANCE GUARANTEES”) for the LICENSED UNIT as specified in
Appendix 0 to this AGREEMENT on the condition that:

8



(a)the LICENSED UNIT is designed and constructed materially in accordance with
specifications of the DESIGN PACKAGE supplied by HTI to LICENSEE pursuant to
sub-clause 5.1 of this AGREEMENT,

(b)the LICENSED UNIT is loaded with HTAS CATALYSTS in accordance with
instructions given by HTI or HTAS,

(c)HTAS EQUIPMENT is supplied by HTI and is installed in the LICENSED UNIT
materially in accordance with instructions given by HTI or HTAS,

(d)the LICENSED UNIT is started up and operated at all material times under
APPROVED CONDITIONS and in accordance with instructions given by HTI and/or
HTAS,

(e)the LICENSED UNIT is operated at all material times on GUARANTEE FEED within
the feed rate and processing severity limitations specified in Appendix IV to
this AGREEMENT,

(f)raw materials and utilities are available in necessary quantities and conform
to the specifications supplied to HTI as DESIGN BASIS for the LICENSED UNIT,

(g)commissioning, START-UP, installation of HTAS CATALYSTS and HTAS EQUIPMENT,
and the performance test run of the LICENSED UNIT shall be witnessed by
engineers of HTI and/or HTAS against payment by LICENSEE as specified in the
ENGINEERING AGREEMENT (provided that the engineers attend the test),

(h)the inspections and the technical advisory services to the extent specified
in the ENGINEERING AGREEMENT have taken place, and the instructions given by
HTAS’ and/or HTI’s inspectors and technical advisors for compliance with HTAS’
and/or HTI’s design during manufacture of equipment and during erection of the
LICENSED UNIT have been implemented,

(i)the equipment which is not designed or supplied by HTAS and/or HTI within the
LICENSED UNIT operates materially in accordance with the specifications supplied
to HTAS and/or HTI as DESIGN BASIS for the LICENSED UNIT, and

(j)the equipment specified by HTAS and/or HTI within the LICENSED UNIT
(excluding HTAS EQUIPMENT) is selected and operates in accordance with the
specifications supplied by HTAS and/or HTI pursuant to the ENGINEERING
AGREEMENT.

8.2In order to determine whether the process performance guarantees referred to
in sub-clause 8.1 of this AGREEMENT have been fulfilled, LICENSEE or CONTRACTOR
shall (without any cost to HTAS) conduct a test run of the LICENSED UNIT as
specified in Appendix 0 to this AGREEMENT under participation of trained
LICENSEE and/or CONTRACTOR personnel. The test run shall be conducted as soon as
reasonably possible after MECHANICAL COMPLETION and START-UP, […***…] after
START-UP, and in

9



the presence of engineers of HTI and/or HTAS (which may be extended by mutual
agreement) (“TEST DEADLINE”), unless the delay is due to HTAS’ (or its
AFFILIATES or subsidiaries) fault (whether under this AGREEMENT or one of the
PARTIES’ AGREEMENTS), in which case the TEST DEADLINE shall be extended for a
day for each day of delay associated therewith. It is intended that the test run
be performed with the LICENSED UNIT in operation at conditions approximating the
DESIGN BASIS, however, provisions will, to the extent practical, be included in
the protocols for the test run to allow for testing of the LICENSED UNIT in the
event that LICENSEE is unable to provide operating conditions approximating the
DESIGN BASIS.

If the LICENSED UNIT fails to achieve any process performance guarantees, and
such failure is due to any defects in the design or engineering performed under
the ENGINEERING AGREEMENT, HTAS shall ensure that the work under the ENGINEERING
AGREEMENT is reperformed at no cost to LICENSEE in accordance with sub-clause
2.5 of Appendix III to this AGREEMENT.

8.3HTAS shall be released from all obligations in respect of process performance
guarantees under this AGREEMENT upon the occurrence of any of the following
events:

(a)when the LICENSED UNIT has successfully passed all performance test runs in
accordance with this AGREEMENT,

(b)if for reasons outside the control of HTAS or its AFFILIATES or subsidiaries
(including under any of the PARTIES’ AGREEMENTS), the LICENSED UNIT has not
passed a successful test run […***…] after START-UP or […***…] MECHANICAL
COMPLETION, or […***…] EFFECTIVE DATE, whichever is earliest (“COMPLETION
DEADLINE”), unless the delay is due to HTAS’ (or its AFFILIATES or subsidiaries)
fault (whether under this AGREEMENT or one of the PARTIES’ AGREEMENTS), in which
case the COMPLETION DEADLINE shall be extended for a day for each day of delay
associated therewith,

(c)if LICENSEE elects not to carry out modifications of the LICENSED UNIT as may
be suggested by HTAS (as long as such modifications are not due to the fault of
HTAS or its AFFILIATES or subsidiaries, including under the PARTIES’ AGREEMENTS)
or if LICENSEE fails to reperform a test run within […***…] after completion of
modifications pursuant to the provisions of this AGREEMENT (unless the delay in
reperforming the test run is due to HTAS’ (or its AFFILIATES or subsidiaries)
fault (whether under this AGREEMENT or one of the PARTIES’ AGREEMENTS) in which
case such date shall be extended for a day for each day of delay associated
therewith, or

(d)when the liquidated damages, if any, referred to in Appendix 0 to this
AGREEMENT have been paid in full to LICENSEE.

8.4Any liquidated damages which, pursuant to Appendix 0 to this AGREEMENT, may
become payable as compensation for non-fulfillment of process performance
guarantees during the test run will be calculated as specified in Appendix 0 to
this AGREEMENT.

10



8.5In the event that HTAS should be released from its obligations in respect of
process performance guarantees under the provisions of paragraphs (b) or (d) of
sub-clause 8.4 of this AGREEMENT, HTAS shall, at the request of LICENSEE and on
terms and conditions to be agreed upon in writing, assist LICENSEE in bringing
the LICENSED UNIT to operate in accordance with the process performance
guarantees referred to in sub-clause 8.1 of this AGREEMENT. All engineering
services of HTAS in connection with such assistance shall be paid by LICENSEE on
the basis of HTAS' usual rates applicable at the time such services are
supplied.

8.6It is understood that the total financial liability of HTAS under this clause
8.0 shall be subject to the limitations specified in clause 9.0 of this
AGREEMENT.

9.0LIMITATION OF LIABILITY

9.1IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY UNDER THIS
AGREEMENT FOR ANY CONSEQUENTIAL, SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
INCIDENTAL DAMAGES (INCLUDING BUT NOT LIMITED TO LOSS OF CONTRACT OR PRODUCTION,
LOSS OF ANTICIPATED PROFITS, LOSS OF USE, LOSS OF TIME, OR LOSS OF PRODUCT),
WHETHER OR NOT FORESEEABLE, AND IRRESPECTIVE OF THE THEORY OR CAUSE OF ACTION
UPON WHICH SUCH DAMAGES MIGHT BE BASED, INCLUDING BUT NOT LIMITED TO NEGLIGENCE
OR OTHER TORT, CONTRACT, STRICT LIABILITY, INDEMNITY, BREACH OF WARRANTY, OR
OTHERWISE, PROVIDED THAT THE LIMITATION OF LIABILITY IN THIS SUB-CLAUSE 9.1
SHALL NOT APPLY TO LIQUIDATED DAMAGES SET FORTH HEREIN, CLAIMS FOR BREACH OF THE
CONFIDENTIALITY OBLIGATIONS PURSUANT TO CLAUSE 6.0 OF THIS AGREEMENT, OR AMOUNTS
FOR WHICH AN INDEMNIFYING PARTY HAS AN INDEMNIFICATION OBLIGATION PURSUANT TO
THE TERMS OF THIS AGREEMENT.

9.2TO THE MAXIMUM EXTENT PERMITTED BY LAW: (I) TO THE EXTENT THAT REMEDIES (BY
WAY OF REIMBURSEMENT OF COSTS, LIQUIDATED DAMAGES, OR OTHERWISE) ARE SPECIFIED
IN THIS AGREEMENT FOR DEFAULT BY HTAS UNDER THIS AGREEMENT, SUCH REMEDIES SHALL
CONSTITUTE FULL AND FINAL SETTLEMENT OF HTAS' LIABILITIES WITH RESPECT TO THE
RELATED DEFAULT (BUT IN NO EVENT SHALL SUCH LIMITATION OF REMEDY CLAUSE LIMIT
(A) LICENSEE’S RIGHTS TO TERMINATE THIS AGREEMENT PURSUANT TO CLAUSE 12.0 OR (B)
HTAS’ OBLIGATIONS WITH RESPECT TO INDEMNITIES, PERFORMANCE GUARANTEES OR
LIQUIDATED DAMAGES SPECIFIED IN THIS AGREEMENT); AND (II) LICENSEE'S RIGHTS AND
REMEDIES ARE LIMITED TO THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND ARE IN
LIEU OF ALL OTHER REMEDIES (AT LAW OR IN EQUITY OR OTHERWISE.)

11



9.3EXCEPT FOR (I) BREACH OF THE CONFIDENTIALITY OBLIGATIONS PURSUANT TO CLAUSE
6.0 OF THIS AGREEMENT, (II) THE DEFENSE COSTS, EXPENSES OR FEES INCURRED IN
CONNECTION WITH THE HTAS INFRINGEMENT CLAIM DEFENSE OBLIGATIONS PURSUANT TO
SUB-CLAUSE 7.3 OF THIS AGREEMENT, OR (III) ANY WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE BY HTAS, TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE TOTAL LIABILITY
OF HTAS IN RESPECT OF ALL LIABILITIES UNDER THIS AGREEMENT SHALL BE LIMITED TO
THE HTAS LIABILITY CAP. WITH RESPECT TO HTAS INFRINGEMENT CLAIM DEFENSE
OBLIGATIONS PURSUANT TO SUB-CLAUSE 7.3 OF THIS AGREEMENT, HTAS’ LIABILITY SHALL
NOT BE LIMITED BY THIS SUB-CLAUSE 9.3.

10.0MISCELLANEOUS

10.1This AGREEMENT (including its Appendices I, II, 0, and IV as attached to and
made part of this AGREEMENT) and the PARTIES’ AGREEMENTS, as applicable, set
forth the entire and sole understanding between LICENSEE and HTAS with respect
to the subject matter hereof, unless otherwise expressly specified in this
AGREEMENT. No change in, addition to, or waiver of the provisions of this
AGREEMENT shall be binding upon LICENSEE or HTAS unless approved in writing by
authorized representatives of both PARTIES and with express reference to this
AGREEMENT. Acknowledgement or acceptance by HTAS or HTI of a purchase order form
or agreement for HTAS CATALYSTS or HTAS EQUIPMENT shall not constitute approval
of any change in, addition to, or waiver of the provisions of this AGREEMENT.

10.2LICENSEE shall be responsible for performing registrations and for obtaining
approvals and clearances required in connection with this AGREEMENT or any
activity under this AGREEMENT by any local or national authority having
jurisdiction over LICENSEE. LICENSEE shall pay all charges and fees related
thereto.

10.3Neither PARTY may assign this AGREEMENT without the prior written consent of
the other PARTY, except that LICENSEE may assign this AGREEMENT to a purchaser
of substantially all of its assets or the LICENSED UNIT, CONTRACTOR or its
AFFILIATES, or the entire part thereof related to the field of this AGREEMENT,
or to a successor by merger or consolidation, provided that in case of any
proposed assignment by LICENSEE, the assignee shall be approved by HTAS, which
approval shall not be unreasonably withheld or delayed if the assignee is not a
competitor of HTAS in the field of refining or renewable fuel products and is
financially capable of paying any amounts due under this AGREEMENT. No
assignment of this AGREEMENT shall be valid until and unless all provisions of
this AGREEMENT have been assumed in writing by the assignee and the
non-assigning PARTY has been duly notified of this assignment. When duly
assigned in accordance with the foregoing, this AGREEMENT shall be binding upon
and shall inure to the benefit of the assignee. No assignment by LICENSEE of
this AGREEMENT shall relieve LICENSEE of its obligations under clause 6.0 of
this AGREEMENT. If this AGREEMENT is assigned by LICENSEE pursuant to this
sub-clause 10.3, LICENSEE shall within 30 (thirty) days after the designated
assignment date

12



report to HTAS any previously unreported technical and operating data of the
LICENSED UNIT. Notwithstanding the foregoing, LICENSEE may assign, pledge and/or
grant a security interest in this AGREEMENT that LICENSEE has or which shall
hereafter arise in and to LICENSEE to any of its lenders by providing HTAS
advance written notice but without requiring HTAS’ consent. HTAS agrees to
comply with reasonable requests of LICENSEE for supporting documentation
required by its lenders at LICENSEE’s expense.

10.4Neither PARTY shall be considered in default in the performance of its
obligations under this AGREEMENT, if such performance is prevented or delayed by
FORCE MAJEURE. FORCE MAJEURE shall be understood to be any cause which is beyond
the reasonable control of the PARTY affected and which is not due to the fault
or negligence of the PARTY affected and which is forthwith by notice from the
PARTY affected brought to the attention of the other PARTY, including but not
limited to war, hostilities, revolution, civil commotion, strike, lock-out,
epidemic, accident, fire, wind, flood, hurricane, earth quake, or because of any
law, order proclamation, regulation or ordinance of any government or of any
sub-division thereof, or because of any act of God.

10.5If one or both of the PARTIES should be prevented from fulfilling their
obligations under this AGREEMENT by a state of FORCE MAJEURE (as defined in
sub-clause 10.4 of this AGREEMENT) lasting continuously for a period of 6 (six)
months or longer, the PARTIES shall consult with each other regarding the future
implementation of this AGREEMENT.

11.0LAW AND ARBITRATION

11.1This AGREEMENT, including the interpretation and enforcement hereof, and the
resolution of all disputes between the PARTIES arising out of or resulting from
this AGREEMENT, shall be governed by, interpreted and construed in accordance
with the laws of the State of Delaware, without regard to any conflicts of law
principles that would require or permit the application of the law of any other
jurisdiction.

11.2Any dispute arising out of or in connection with the provisions of this
Agreement, their construction, or the breach thereof, which cannot be settled
amicably, shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce in effect at the time of applying for
arbitration by one or more arbitrators appointed in accordance with said rules.
Unless otherwise agreed, the venue of such arbitration shall be in Delaware, and
the applicable procedural laws shall be Delaware laws. All documentation and
oral proceedings shall be in the English language. The foregoing provisions
shall not affect the right of either Party to apply to any court of competent
jurisdiction for preliminary injunctive relief to safeguard the confidentiality
provisions as well as other provisions under this Agreement.

11.3During any arbitration pursuant to sub-clause 11.2 of this AGREEMENT,
LICENSEE and HTAS shall continue to fulfill their respective obligations under
this AGREEMENT, unless the subject matter of the dispute is of such a nature
that this is by no means possible until the dispute has been finally settled.

13



12.0EFFECTIVE TERM AND TERMINATION

12.1This AGREEMENT shall become effective from the EFFECTIVE DATE, when it has
been executed by authorized representatives of LICENSEE and HTAS, and one duly
executed copy has been supplied to each PARTY.

12.2Unless sooner terminated as provided for under sub-clause 12.6 or 12.7 of
this AGREEMENT, this AGREEMENT can be terminated by either PARTY at any time
following the tenth anniversary of the EFFECTIVE DATE by giving not less than 90
(ninety) days' prior written notice to the other PARTY.

12.3If this AGREEMENT is terminated by LICENSEE pursuant to sub-clause 12.2,
LICENSEE shall within 30 (thirty) days after the designated termination date
report to HTAS any previously unreported technical and operating data of the
LICENSED UNIT.

12.4After termination pursuant to sub-clause 12.2 or sub-clause 12.6 of this
AGREEMENT and provided the license fees payable under the terms of this
AGREEMENT are fully paid, LICENSEE shall retain in perpetuity the right to
continue operation of the LICENSED UNIT and practice of HTAS PROCESSES and use
the HTAS TECHNICAL INFORMATION under the rights granted to LICENSEE pursuant to
clause 2.0 of this AGREEMENT with right to improvements thereof which at the
time have been or should have been communicated to LICENSEE under the provisions
of clause 4.0 of this AGREEMENT.

12.5After termination (for whichever reason) of this AGREEMENT, HTAS shall
retain the rights granted to HTAS pursuant to clause 4.0 of this AGREEMENT.

12.6If either Party should be in default in any material obligation under this
Agreement (provided that LICENSEE’s only material default for which this
sub-clause 12.6 applies shall be the obligation to pay the license fee pursuant
to clause 3.0 of this Agreement), the other Party may give written notice of
termination to the Party in default, calling attention to details of the default
and specifying a termination date not earlier than 2 (two) months after the date
of the notice. Unless the Party in default, prior to the termination date
specified in the notice, shall have remedied the default or made other
dispositions to the satisfaction of the other Party, this Agreement shall
automatically terminate on the specified termination date. Any indulgence on the
part of either Party in respect of a default by the other Party shall not be
construed as a waiver with respect to such default or to similar subsequent
default.

12.7LICENSEE may terminate this AGREEMENT by written notice to HTAS if the
FINANCIAL CLOSE does not occur by […***…]. HTAS may terminate this AGREEMENT by
written notice to LICENSEE if the FINANCIAL CLOSE does not occur by […***…] or
when someone other than LICENSEE, an AFFILIATE of LICENSEE, or an assignee of
LICENSEE or one of its AFFILIATES purchases the Bakersfield Refinery. In the
event of termination of this AGREEMENT pursuant to this sub-clause 12.7, HTAS
may retain any portion of the license fee that has been paid. In the event of

14



termination pursuant to this sub-clause 12.7 of this AGREEMENT, the rights
granted to LICENSEE under clauses 2.0 and 4.0 of this AGREEMENT shall terminate
automatically.

12.8Upon termination (for whichever reason) of this AGREEMENT, the PARTIES'
rights and obligations under clauses 6.0, 9.0, and 11.0 of this AGREEMENT, as
well as the PARTIES' rights and obligations related to any claim of the other
PARTY accrued hereunder prior to the effective date of such termination of this
AGREEMENT shall survive such termination and shall continue.

13.0ADDRESSES OF THE PARTIES

13.1The addresses of the PARTIES hereto for communications and notices are as
follows:

  For HTAS:   HALDOR TOPSØE A/S       Haldor Topsøes Allé 1       DK-2800 Lyngby
      Denmark       Attn: Chief Executive Officer           For LICENSEE:   GCE
HOLDINGS ACQUISITIONS, LLC.       2790 Skypark Drive, Suite 105       Torrance,
California 90505       Attn: President

 

IN WITNESS WHEREOF, the PARTIES hereto have caused their representatives, duly
authorized for that purpose, to execute this AGREEMENT on the dates written
below.

 

HALDOR TOPSØE A/S:   GCE HOLDINGS ACQUISITIONS, LLC.:                     By:
/s/ JOHAN MCGENSEN   By: /s/ RICHARD PALMER           Name: Johan McGensen  
Name: Richard Palmer           Title: Vice President   Title: President        
  Date: August 12, 2019   Date: August 4, 2019

 

 

 

15



APPENDIX I

DEFINITIONS

ADVERSE EFFECT shall have the meaning given in sub-clause 7.3.

AFFILIATE shall mean (i) any person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
a PARTY, and (ii) any Person that, directly or indirectly, is the beneficial
owner of 50% (fifty percent) or more of any class of equity securities of, or
other ownership interests in, a PARTY or of which the PARTY is directly or
indirectly the owner of 50% (fifty percent) or more of any class of equity
securities or other ownership interests. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities or otherwise.

AGREEMENT shall have the meaning given in the preamble.

APPROVED CONDITIONS shall mean that the equipment within the LICENSED UNIT are
operating as specified, and the LICENSED UNIT shall be suitably instrumented,
properly responsive to controls, and sufficiently stable in operation to avoid
objectionable fluctuations in operating temperatures, pressures, rates of flow,
qualities of CHARGE STOCK, hydrogen feed gas and the like; and that the
conditions of operations, such as temperatures, pressures, flow rates, hydrogen
quality, fractionation performance, and other operating variables meet the
requirements specified in clauses 2.0 and 3.0 of Appendix IV to this AGREEMENT
or otherwise agreed by HTAS in writing for the operation in question and are
within the design capabilities of the LICENSED UNIT.

BAKERSFIELD REFINERY shall have the meaning given in the recitals.

BARREL shall mean 42 (forty two) United States gallons of 231 (two hundred
thirty one) cubic inches each, measured at 60oF (sixty degrees Fahrenheit).

CHARGE STOCK shall mean renewable feeds (including any normally incident
impurities) charged to the LICENSED UNIT.

COMPLETION DEADLINE shall have the meaning set forth in sub-clause 8.4(b).

CONTRACTOR shall mean an engineering contractor skilled in detailed engineering,
procurement and construction of refining production facilities in the United
States.

DESIGN BASIS shall mean the design conditions agreed between the PARTIES which
shall be used as the basis for the preparation of the DESIGN PACKAGE for the
LICENSED UNIT specified in the ENGINEERING AGREEMENT.

DESIGN FEED shall mean the liquid hydrocarbon stream to be processed in the
LICENSED UNIT having specifications supplied to HTI as DESIGN BASIS for the
LICENSED UNIT quoted in the ENGINEERING AGREEMENT.

16



DESIGN PACKAGE shall mean the documents specified in sub-clause 2.1 of the
ENGINEERING AGREEMENT.

DIESEL PRODUCT means the hydrocarbon liquid material exiting the bottoms of the
product stripper and/or fractionator provided that the fractionator design
review is ordered by LICENSEE and performed by HTI.

EFFECTIVE DATE shall have the meaning given in the preamble.

ENGINEERING AGREEMENT shall mean an engineering agreement for the supply by HTI
to LICENSEE of the DESIGN PACKAGE and services for the LICENSED UNIT. The
ENGINEERING AGREEMENT has been executed by and between LICENSEE and HTI.

FINANCIAL CLOSE shall mean the closing of the purchase by LICENSEE or its
AFFILIATE of the Bakersfield Refinery.

FORCE MAJEURE shall have the meaning set forth in sub-clause 10.4.

GUARANTEE FEED shall mean CHARGE STOCK fed to the LICENSED UNIT meeting the
specifications set forth in clause 1.0 of Appendix IV to this AGREEMENT.

HTAS shall have the meaning given in the preamble.

HTAS CATALYSTS shall mean a catalyst or catalysts now or hereafter in commercial
production by HTAS or HTI and selected by HTAS for use in the LICENSED UNIT.

HTAS EQUIPMENT shall mean equipment of a design developed by HTAS and selected
by HTAS for use in the LICENSED UNIT.

HTAS LIABILITY CAP shall mean […***…].

HTAS PROCESSES shall mean:

(a)HTAS HYDROPROCESSING PROCESSES, which shall mean any or all processes for
denitrification, desulfurization, demetalization, dearomatization, deoxydation,
de-carboxylation, hydrocracking, hydrogenation, isomerisation, dewaxing, olefins
saturation, and/or silica absorption of hydrocarbon streams, which processes are
operated under use of catalysts and/or process technology developed by HTAS
and/or conducted in equipment of HTAS' design; and

(b)HTAS RENEWABLE PROCESSES, which shall mean any or all processes for
converting hydrocarbonaceous streams (which may or may not contain significant
amount of oxygen) from renewable sources into products in the presence of
hydrogen, including any or all of the HTAS HYDROPROCESSING PROCESSES and
non-catalytic processes like separation/distillation of the products, which
processes are operated under use of catalysts and/or process technology
developed by HTAS and/or conducted in equipment of HTAS’ design.

17



HTAS TECHNICAL INFORMATION shall mean data, plans, specifications, techniques,
flow sheets, drawings, instructions, and similar information relating to the
LICENSED UNIT, to the DESIGN PACKAGE, the HTAS CATALYSTS, the HTAS EQUIPMENT,
and/or the practicing of HTAS PROCESSES.

HTI shall have the meaning given in the recitals.

INFRINGEMENT CLAIM shall have the meaning given in sub-clause 7.2.

IP shall mean patents, patent applications, trademarks (whether registered or
common law), service marks, trade names, copyrights which have been filed with
the federal copyright authorities, trade secrets, know-how, trade dress and
other rights and property commonly referred to as intellectual property, and
rights or licenses to use the same.

LICENSEE shall have the meaning given in the preamble.

LICENSED UNIT shall mean the renewable diesel production unit within Battery
Limits as specified in the ENGINEERING AGREEMENT to be installed in the
BAKERSFIELD REFINERY.

MECHANICAL COMPLETION shall mean the date, when the LICENSED UNIT is completed
to a state of being ready to receive DESIGN FEED.

PAID-UP ANNUAL BARRELS shall mean the number of BARRELS of CHARGE STOCK per
calendar year for which a license fee has been paid as specified in sub-clauses
3.1, 3.4, and 3.6, if applicable, of this AGREEMENT, i.e. the number of BARRELS
of CHARGE STOCK which LICENSEE may hydroprocess in the LICENSED UNIT each
calendar year without further payment of license fees and for which LICENSEE
obtains an irrevocable, perpetual fully-paid up LICENSEE to operate the LICENSED
UNIT under the PAID-UP ANNUAL BARRELS.

PARTY or PARTIES shall have the meaning given in the preamble.

PARTIES' AGREEMENTS shall mean this AGREEMENT, the SUPPLY AGREEMENT FOR HTAS
CATALYSTS, the SUPPLY AGREEMENT FOR HTAS EQUIPMENT, and the ENGINEERING
AGREEMENT.

PATENT RIGHTS shall mean the rights under claims of any and all existing and
future patents and patent applications, domestic and foreign, which HTAS owns or
can license to third parties and which are covering the practice of the HTAS
PROCESS, including any catalyst, and/or the production, processing, use or sale
of the products produced by the HTAS PROCESS and/or the use of any HTAS
TECHNICAL INFORMATION and/or HTAS improvements.

PERFORMANCE GUARANTEES shall mean as set forth in sub-clause 8.1.

START-UP shall mean the first introduction of CHARGE STOCK into the LICENSED
UNIT.

18



SUPPLY AGREEMENT FOR HTAS CATALYSTS shall mean an agreement for the supply by
HTI to LICENSEE of the first charge of HTAS CATALYSTS for installation in the
LICENSED UNIT.

SUPPLY AGREEMENT FOR HTAS EQUIPMENT shall mean an agreement for the supply by
HTI to LICENSEE of the HTAS EQUIPMENT for installation in the LICENSED UNIT.

TEST DEADLINE has the meaning set forth in sub-clause 8.2.

U.S. DOLLARS shall mean the legal tender of the United States of America.

 

 

19



APPENDIX II

INCREMENTAL LICENSE FEE

1.0INCREMENTAL LICENSE FEE CALCULATION

 

[…***…]

 

20



APPENDIX III

GUARANTEES, TEST RUN, AND LIQUIDATED DAMAGES

[…***…]

 

 

21



APPENDIX IV

SPECIFICATIONS FOR GUARANTEE FEED

[…***…]

 

22